ACCEPTED
                                                                                02-14-00428-CR
                                                                     SECOND COURT OF APPEALS
                                                                          FORT WORTH, TEXAS
                                                                           2/6/2015 10:22:11 AM
                                                                                 DEBRA SPISAK
                                                                                         CLERK

                             No. 02-14-00428-CR

                                    IN THE            FILED IN
                                                2nd COURT OF APPEALS
                                                 FORT WORTH, TEXAS
                     COURT OF APPEALS FOR THE 2/6/2015 10:22:11 AM
                                                    DEBRA SPISAK
        SECOND      SUPREME JUDICIAL DISTRICT OF TEXAS Clerk


                               AT FT. WORTH


                      ASHTON HARRY MATTHEWS
                                v.
                          STATE OF TEXAS


             Appeal from Cause Number 53745-B from the 78th
                Judicial District Court of Wichita County


                   MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF OF APPELLANT

TO THE JUSTICES OF THE SECOND COURT OF APPEALS:

      COMES NOW ASHTON HARRY MATTHEWS, Appellant and,

pursuant to TRAP Rules 38.6[d] and 10.5[b], moves for an extension of time

to file the Brief of Appellant in this case:

      1. The Notice of Appeal in this cause was filed on or about October

15, 2014; the Clerk’s Record and the Reporter's Record were ordered by

Appellant on or about that same date.




                                        1
       2. On or about December 23, 2014, the Electronic Clerk’s Record was

filed in this case.

       3. On or about January 26, 2015, the Electronic Reporter’s Record

was filed in this case. Counsel was notified that Appellant’s Brief was due

for filing on or before February 25, 2015.

       4. Counsel respectfully requests an extension of thirty (30) days, or

until March 27, 2015, to file Appellant’s Brief for the following reason:

           a. In addition to this case, undersigned counsel is

               responsible for preparation and completion of

               appellant’s brief in the following case:


                      · Cause No. 09-14-00444-CV, In Re: The
                      Commitment of Bruce Luna, Appellant’s Brief
                      due to be filed on or before February 20, 2015;
                      and

                      · Cause No. 09-14-00388-CV, In Re: The
                      Commitment of Roberto Martinez, Appellant’s
                      Reply Brief due to be filed on or before
                      February 12, 2015.

       5. This request is being made in order that counsel may present

Appellant’s arguments in a thorough and proper manner, and not for

purposes of delay.

       6. This is the first request for extension of time in this case.




                                         2
      7. Appellate counsel for the Special Prosecution Unit has advised

undersigned that she will not oppose this request for extension of time.



      WHEREFORE, counsel for Appellant prays that she be granted an

extension of time until March 27, 2015, in which to file a Brief for Appellant

in the above-captioned and numbered cause.


                                Respectfully submitted,

                                /s/ Jahnna S. Ward
                                STATE COUNSEL FOR OFFENDERS
                                Jahnna S. Ward
                                State Bar of Texas No. 24086870
                                Post Office Box 4005
                                Huntsville, Texas 77342-4005
                                (512) 406-5969 / telephone
                                (512) 406-5960 / fax
                                Jahnna.Ward@tdcj.texas.gov




                                      3
                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Motion for

Extension of Time to File Appellant’s Brief was served upon opposing

counsel noted below, by one or more of the following: certified mail (return

receipt requested), facsimile transfer, or electronic mail (e-mail), this 6th day

of February, 2015.

Melinda Fletcher
Special Prosecution Unit
P. O. Box 1744
Amarillo, TX 79501
Facsimile no. 866-923-9253
E-mail address: mfletcher@sputexas.org



                                 /s/ Jahnna S. Ward
                                 Jahnna S. Ward
                                 Attorney for Appellant



                     CERTIFICATE OF COMPLIANCE


      This document complies with the type-volume limitation of Texas

Rule of Appellate Procedure 9.4(i) because this brief contains 292 words.



                                 /s/ Jahnna S. Ward
                                 Jahnna S. Ward
                                 Attorney for Appellant


                                       4